                               UNITED STATES DISTRICT COURT
                                 DISTRICT COURT OF MARYLAND

DEBORAH K. CHASANOW                                                6500 Cherrywood Lane
UNITED STATES DISTRICT JUDGE                                       Greenbelt, MD 20770
                                                                          (301) 344-0634
                                           May 9, 2019


TO:    Counsel

RE:    United States of America v. David Marston
       Criminal Case No. DKC 19-0122

Dear Counsel:

      This will confirm the matters discussed and the schedule set
during the telephone conference in the above-referenced case.
While discovery has been provided, Ms. Zimarowski has recently
been assigned to represent Mr. Marston and reports that she has
not yet had the opportunity to review discovery with him. Defense
counsel requested that the action be informally stayed for
approximately forty-five (45) days.       The Government agreed.
Accordingly, a further telephone conference with counsel is
scheduled June 25, 2019, at 9:30 a.m. Chambers will initiate the
call.

     The Speedy Trial Act excludes from the period within which
trial must start any period “resulting from any pretrial motion
from the filing of the motion through the conclusion of the hearing
on, or other prompt disposition of, such motion.” See 18 U.S.C.
§ 3161(h)(1)(D).     In addition, the court may grant a trial
continuance if “the ends of justice served by the granting of such
continuance outweigh the best interests of the public and the
defendant in a speedy trial.” Given the need thoroughly to review
the discovery material, the exclusion of March 20, 2019, through
June 25, 2019, from computation under the Speedy Trial Act is
appropriate.   The court concludes that the ends of justice are
served by a postponement of the trial in this case and that those
interests outweigh the best interest of the public and the
Defendant in a speedy trial.

      Despite the informal nature of this letter, it constitutes an
order of the court and the clerk is instructed to docket it as
such.

                                           Very truly yours,

                                                /s/

                                           DEBORAH K. CHASANOW
                                           United States District Judge
